Citation Nr: 1525377	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1976 to August 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.

In January 2014 and October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purposes of appellate disposition.  

For the reasons expressed below, the AOJ is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A back disability did not manifest in service and arthritis did not manifest within one year of service discharge; any current back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2014).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a July 2010 letter sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Jones v. Shinseki, 23 Vet.App. 82 (2009) (VA may rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis is otherwise apparent).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for those disabilities enumerated in 38 C.F.R. § 3.309(a) may also be established through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In various written statements, the Veterans contends that he is entitled to service connection for a back disability, as he believes that the disability had its onset in service.  He specifically indicated that he fell down during basic training and fell again while carrying stretchers during his training as a medic, injuring his back.  He also asserted that he fell off of the back of an ambulance while serving as a medic, and that he strained his back while moving patients onto hospital beds.


While the evidence reveals that the Veteran currently suffers from a lumbar spine disability, including degenerative joint disease, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are silent regarding complaints of, or treatment for, a back injury or back pain of any kind.  Prior to service separation, a Report of Medical History notes the Veteran affirmatively denied recurrent back pain.  A Report of Physical Examination found the Veteran's spine and musculoskeletal system to be clinically normal at the time.  No diagnosis of a lumbar spine disability was noted.  In August 1976, the Veteran reported that there has been no change in his medical condition since his discharge examination.  As such, the Board finds the Veteran did not suffer from these disabilities during service.

Post-service treatment records indicate the Veteran sought treatment for back disability in June 2010.  At the time, the Veteran reported the onset of his back pain 20 years prior.  A subsequent statement from his private chiropractor notes the Veteran reported back pain for at least 30 years.  In either instance, the Veteran's self-reports indicate his back pain began several years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection claim the passage of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333.

The medical record indicates the Veteran was first diagnosed with degenerative joint disease, a form of arthritis, in 2010, over 30 years following service separation.  As such, the presumption of service connection applicable to chronic diseases does not apply.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, the record does not reflect that the Veteran experienced a continuity of symptomatology related to his back disability since service.  In this regard, the Board again observes the Veteran affirmatively denied recurrent back pain in service.  Further, regardless of his self-reported onset, whether it be 20 or 30 years prior to seeking treatment in 2010, he stated that he suffered from back pain "off and on."  There being no continuity of symptomatology, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(b).

Finally, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a June 2010 statement, a private chiropractor wrote that the Veteran was her patient and that he stated that he had ongoing chronic low back pain for at least 30 years.  He stated that it started in the military.  She indicated that the condition was degenerative and would require ongoing supportive care to help maintain his normal work duties.  A June 2010 x-ray indicated degenerative joint disease at L4-5.  

On VA examination in February 2014, the Veteran reported that he had had back pain caused by service.  His endorsed symptoms of pain and limited mobility.  After physical examination, the examiner diagnosed degenerative arthritis of the spine.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, as there is no indication in the Veteran's service treatment records that he was evaluated for back complaints.

In a February 2015 addendum opinion, the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

In so finding, the examiner noted that, although one cannot discount the Veteran's subjective reports of falls while in the service, or strains to his back that may have occurred while lifting patients out of hospital beds, there is no documentation to indicate the Veteran injured his back while in the service.  His separation exam is silent for any back complaints, his health is listed as "excellent" on the separation exam.  There was no mention of follow-up for his back after discharge.  The examiner further noted that medical doctors he had seen for primary care or other conditions mentioned him as a "competitive runner" who competing in several marathons a and primary care provider from the VA in 2010 wrote that he had occasional joint  pains for which he took glucosamine or ibuprofen;  however he was overall extremely active, ran marathons, biked and went to the gym. 

The examiner noted that athletes are at greater risk of sustaining lower spine injury due to physical activity.  With running, the spine undergoes a lot of stress, absorption of pressure, twisting, turning, and even bodily impact.  This strenuous activity puts a strain on the back that can cause injury anyone, even the most fit of athletes.  The same note also mentions the Veteran was a manager for a stone quarry;  however there was no specific mention of duties that he performed in that capacity that may have led to back problems.  Surgery to his left great toe in 2007 may have led to stress and strain on his back while recuperating and having to favor that leg.  The examiner ultimately concluded that it would be mere speculation to state with any degree of certainty the exact cause of this Veteran's back condition.

None of the probative evidence supports a finding of a relationship between the Veteran's service and his degenerative joint disease of the lumbar spine.  The only pertinent medical opinion of record is that of the February 2014/February 2015 VA examiner, who had a thorough review of all pertinent evidence and stated that a  relationship between the Veteran's current degenerative arthritis of the spine and service is less likely than not.  Thus, the only competent, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the February 2015 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a back disability is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


